Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors TransAtlantic Petroleum Ltd.: We consent to the incorporation by reference in the registration statements on Form S-8 (Nos.333‑162814 and 333-200705) and FormS-3 (Nos. 333-204376 and 333-203696) of TransAtlantic Petroleum Ltd. of our reports dated March30, 2016, with respect to the consolidated balance sheets of TransAtlantic Petroleum Ltd. and subsidiaries as of December31, 2015 and 2014, and the related consolidated statements of comprehensive income (loss), equity and cash flows for each of the years in the three-year period ended December31, 2015, and all related financial statement schedules, and the effectiveness of internal control over financial reporting as of December31, 2015, which reports appear in the December31, 2015 annual report on Form 10‑K of TransAtlantic Petroleum Ltd.
